Title: General Orders, 14 June 1780
From: Washington, George
To: 



Head Quarters Short Hills [N.J.] Wednesday June 14th 1780
Parole Portsmouth  Countersigns L., C.—Watchword Silence

[Officers] Of the Day Tomorrow[:] Brigadier General Irvine[,] Lieutenant Colonel Sumner[,] Brigade Major Ely
A Detachment to be Paraded at twelve oClock this day with two days Provisions and forty rounds ⅌ man.
Major Parr to take the Command.

After Orders
Brigadier General Wayne will take Command of the first and Brigadier General Irvine of the second Pennsylvania Brigades.
A Surgeon or Mate from the 1st Connecticut Brigade to join the detachment under Major Parr.

